Trumbull App. No. 2006-T-0085, 2007-Ohio-1639. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Judgment Entry filed June 20, 2007:
“Whether former R.C. 3937.18(K)(2) when read in conjunction with R.C. 3937.18(J)(1) violates the *1505Equal Protection Clauses of the Ohio and United States Constitutions since it creates an arbitrary and illogical classification based on household status that has a disparate and unfair effect since it precludes coverage for injured individuals who may not recover solely because they are related to and live in the household of the insured?”
The conflict case is Morris v. United Ohio Ins. Co., 160 Ohio App.3d 663, 2005-Ohio-2025.
Sua sponte, cause consolidated with 2007-0954, Burnett v. Motorists Mut. Ins. Co., Trumbull App. No. 2006-T-0085, 2007-Ohio-1639.